IN THE COURT OF APPEALS OF IOWA

                                  No. 15-2180
                            Filed February 22, 2017


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

MCKINLEY DUDLEY JR.,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Cerro Gordo County, Karen

Kaufman Salic, District Associate Judge.



      McKinley Dudley Jr. challenges the legality of his sentence. AFFIRMED.




      Thomas M. McIntee, Waterloo, for appellant.

      Thomas J. Miller, Attorney General, and Timothy M. Hau, Assistant

Attorney General, for appellee.




      Considered by Bower, P.J., McDonald, J., and Mahan, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2017).
                                           2


MAHAN, Senior Judge.

        McKinley Dudley Jr. contends the sentences imposed upon his

convictions for two felony controlled-substance offenses committed as an

habitual offender are illegal.

        A defendant may challenge an illegal sentence at any time.             State v.

Bruegger, 773 N.W.2d 862, 871-72 (Iowa 2009).

        In State v. Young, 863 N.W.2d 249, 281 (Iowa 2015), our supreme court

held:

        [U]nder article I, section 10 of the Iowa Constitution, an accused in
        a misdemeanor criminal prosecution who faces the possibility of
        imprisonment under the applicable criminal statute has a right to
        counsel. When a right to counsel has not been afforded, any
        subsequent conviction cannot be used as a predicate to increase
        the length of incarceration for a later crime.

        In 2010, Dudley was convicted of two felony controlled-substance

offenses.1 Dudley claims the sentences imposed upon those convictions are

illegal under Young because the predicate convictions were improperly enhanced

with an uncounseled misdemeanor. We need not decide whether Young would

apply retroactively. For each controlled-substance count with which Dudley was

charged, the trial information listed four predicate controlled-substance

convictions—January 1998, April 2002, October 2006, and April 2008.2 Dudley



1
  We affirmed these convictions and sentences on direct appeal, though we reversed on
a third count. State v. Dudley, No. 11-0413, 2012 WL 170738, at *6 (Iowa Ct. App. Jan.
19, 2012). We have previously rejected Dudley’s claim the sentences constituted cruel
and unusual punishment. Dudley v. State, No. 13-1754, 2014 WL 7343432, at *6-9
(Iowa Ct. App. Dec. 24, 2014).
2
  Each of the counts also listed seven prior felony convictions supporting the habitual-
offender enhancement: May 1984 (second-degree burglary), January 1992 (second-
degree burglary), August 1998 (forgery), August 1999 (second-degree theft), July 17,
2002 (operating while intoxicated on 10/27/2001, third offense), July 25, 2002 (operating
                                       3


asserts the April 2002 conviction was an uncounseled plea, which cannot be

used to enhance punishment. But Dudley does not challenge the other three

predicate controlled-substance convictions, which support an enhancement.

Consequently, Young is of no consequence, and we reject Dudley’s claim the

sentences are illegal.

       AFFIRMED.




while intoxicated on 2/4/2002, third offense), and October 2009 (operating while
intoxicated on 3/5/2009, third or subsequent offense).